UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-1960


JOSE G. BASERVA,

                Plaintiff - Appellant,

          v.

ROBERT A. REMES; CARLINER & REMES PC,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:08-cv-00997-LO-IDD)


Submitted:   November 17, 2010            Decided:   December 8, 2010


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angel L. Arias, THE ARIAS LAW GROUP, P.A., Miami Gardens,
Florida, for Appellant. Tracie N. Wesner, Matthew A. Ranck,
ECCLESTON & WOLF, P.C., Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jose G. Baserva appeals the district court’s orders

granting   summary    judgment      to   Defendants    in     this   legal

malpractice action.      We have reviewed the record and Baserva’s

claims and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.       Baserva v. Remes, No.

1:08-cv-00997-LO-IDD (E.D. Va. May 18 & July 23, 2009).                We

dispense   with   oral   argument    because   the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                    2